OdliN, Judge,
delivered tbe following opinion:
This ease involves a charge of violation of tbe national pro*204hibitory law, and by order of this court was on November 5, 1923, transferred to the municipal court of San Juan on the understanding that this transfer was consented to by counsel for the accused and also by the United States district attorney.
I now find that I was mistaken in my belief that the latter had consented, because he did not consent; on the contrary, he had been asked to consent and had refused to do so.
The act of Congress conferring concurrent jurisdiction upon the Insular courts in this Island over cases involving violations of the national prohibitory law is silent upon the question of transfer of cases. It is clear that this court would have no power whatever to transfer a case to a municipal court unless the United States attorney and counsel for the accused both consented.
Therefore, I am obliged to revoke my action of November 5, 1923, and the case will be recalled from the municipal court, and the trial will take place later in this court.
To this ruling counsel for the accused excepts.
Done and Ordered in open court at San Juan, Porto Pico, this 19th day of November, 1923.